IN THE UNITED STATES COURT OF APPEALS

                                FOR THE FIFTH CIRCUIT



                                    No. 01-10019
                                  Summary Calendar


SANDY CAUDLE,
                                                     Plaintiff-Appellant,

                                         versus
CITY OF SAN ANGELO,
                                                     Defendant-Appellee.




                Appeal from the United States District Court
                     for the Northern District of Texas
                               (6:99-CV-105-C)

                                      May 22, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

       Plaintiff-Appellant Caudle appeals from a grant of summary

judgment against her in the District Court.              We have reviewed the

judgment of the District Court and the briefs of the parties, and

now AFFIRM the judgment of the District Court.

       We review the District Court’s evidentiary rulings for abuse

of discretion.1           The District Court did not abuse its discretion

when       it   held     that   the   documents   submitted   by   Caudle   were

       *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       1
       See Curtis v. M&S Petroleum, Inc., 174 F.3d 661, 668 (5th
Cir. 1999).
unauthenticated        and    therefore    not      competent   summary     judgment

evidence.2      Caudle makes three arguments on appeal, none of which

demonstrate an abuse of the District Court’s discretion.

       First, Caudle argues that the documents’ authenticity was

sworn to.       As the District Court correctly noted, the affidavit

submitted by Caudle’s counsel merely stated in a conclusory fashion

that the documents “are true and correct copies of the documents

they       purport   to   be.”     Rule       901    requires   that    a     witness

authenticating documents have knowledge of their authenticity,3 and

the affidavit Caudle relies upon makes no effort to establish her

attorney’s personal knowledge.

       Second,       Caudle    argues     that      the   documents     are    self-

authenticating, as business records of her opponent.                   Yet business

records are not among the ten categories of self-authenticating

documents enumerated in Rule 902.4             Neither are documents produced

in response to discovery requests.

       Lastly, Caudle argues that the District Court denied her an

opportunity to cure the deficiencies in her proof, by ruling on the

evidentiary motion at the same time that it ruled on the summary

judgment motion.          The record, however, reflects that Defendant



       2
       See Duplantis v. Shell Offshore, Inc., 948 F.2d 187, 192
(5th Cir. 1991) (holding that documents submitted as summary
judgment evidence must be authenticated).
       3
           Fed. R. Evid. 901(b)(1).
       4
           Fed. R. Evid. 902.

                                          2
filed objections to Caudle’s evidence on July 17, 2000, and the

District Court did not grant summary judgment until December 8,

2000. Defendant’s motion put Caudle on notice of possible problems

with her summary judgment evidence, and she had almost six months

to decide whether to cure any possible defect.

     Having determined that the District Court did not abuse its

discretion when it excluded Caudle’s evidence, we now review the

grant of summary judgment itself de novo.5       We agree with the

District Court that the record, as defined by the District Court’s

evidentiary rulings, supports the grant of summary judgment.



     AFFIRMED




     5
         See Curtis, 174 F.3d at 668.

                                  3